Case 1:17-cr-00183-TWP-TAB Document 37 Filed 12/20/18 Page 1 of 4 PageID #: 135




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
          Plaintiff,                          )
                                              )
 v.                                           )    NO.     1:17-cr-00183-TWP-TAB
                                              )
 BUSTER HERNANDEZ,                            )
                                              )
          Defendant.                          )


                              PROTECTIVE ORDER

       This matter, having come to the Court’s attention on the Motion for Protective

 Order submitted by the United States of America and Defendant Buster Hernandez,

 and the Court, having considered the motion, and being fully advised in this matter,

 hereby enters the following PROTECTIVE ORDER:

       This Protective Order governs all discovery material in any format (written or

 electronic) that is produced by the government in discovery in the above-captioned

 case, and is identified or marked as “NIT Protected Material.” The United States will

 make available at any Federal Bureau of Investigation (“FBI”) facility the NIT

 Protected Material to defense counsel and defendant’s expert witness, Matthew

 Miller, to comply with the government’s discovery obligations.

       Review of the NIT Protected Material is limited to the attorneys of record,

 members of the defense team employed by the Indiana Federal Community

 Defender’s Office in Indianapolis, Indiana, and Matthew Miller, an expert retained
Case 1:17-cr-00183-TWP-TAB Document 37 Filed 12/20/18 Page 2 of 4 PageID #: 136




 by the defense team (hereinafter collectively referred to as “members of the defense

 team”).

       The Government and the members of the defense team agree that the NIT

 Protected Material is law enforcement sensitive, and must remain in the possession

 of the FBI at all times. Accordingly, members of the defense team must examine the

 NIT Protected Material at an FBI facility. The United States will make the NIT

 Protected Material readily available for examination by members of the defense team

 at an FBI facility, and will not place undue limits to the time required to thoroughly

 examine the NIT Protected Material.

       The attorneys of record and members of the defense team may review their

 findings regarding the NIT Protected Material with the Defendant. The attorneys of

 record and members of the defense team acknowledge that providing copies of the

 NIT Protected Material, or information contained therein, to the Defendant and other

 persons is prohibited, and agree not to duplicate or provide copies of NIT Protected

 Material, or information contained therein, to the Defendant and other persons. The

 Defendant is not permitted to disclose the identity of software associated with the

 NIT Protected Material, nor any information regarding the NIT Protected Material

 to anyone other than members of the defense team.

       Nothing in this order should be construed as an imposition of any discovery

 obligations on the government or the defendant apart from those imposed by case law

 and Rule 16 of the Federal Rules of Criminal Procedure, as well as the Local Criminal

 Rules. Any NIT Protected Material, or information contained therein, filed with the
Case 1:17-cr-00183-TWP-TAB Document 37 Filed 12/20/18 Page 3 of 4 PageID #: 137




 Court in connection with pre-trial motions, trial, sentencing, or other matter before

 this Court, shall be filed under seal and shall remain sealed until otherwise ordered

 by this Court. This does not entitle either party to seal their filings as a matter of

 course. The parties are required to comply in all respects to the relevant local and

 federal rules of criminal procedure pertaining to the sealing of court documents.

       The provisions of this Order shall not terminate at the conclusion of this

 prosecution, unless Mr. Miller receives advance authorization from the Assistant

 United States Attorney, Tiffany J. Preston, or a representative from the United

 States Attorney’s Office or the Federal Bureau of Investigation. The provisions of

 this order includes Mr. Miller’s practice as an expert, as well as any reference to or

 use of his examination of the NIT Protected Material in future proceedings. It further

 includes disclosure of the NIT Protected Material to individuals other than the

 members of the defense team without express authorization in advance from the

 Assistant United States Attorney. The United States Attorney’s Office and the

 Federal Bureau of Investigation shall not deny Mr. Miller’s authorization for future

 disclosure unless there exists a reasonable basis for the denial.

       Any violation of any term or condition of this Order by the Defendant, his

 attorney(s) of record, Matthew Miller, any member of the defense team, or any

 representative for the Department of Justice, may be held in contempt of court, and/or

 may be subject to monetary or other sanctions as deemed appropriate by this Court.

 If the Defendant violates any term or condition of this Order, the United States
Case 1:17-cr-00183-TWP-TAB Document 37 Filed 12/20/18 Page 4 of 4 PageID #: 138




 reserves its right to seek a sentencing enhancement for obstruction of justice, or to

 file any criminal charges relating to the Defendant’s violation.


       IT IS SO ORDERED.




          Date: 12/20/2018

                                                       ________________________
                                                       Hon. Tanya Walton Pratt, Judge
                                                       United States District Court
                                                       Southern District of Indiana
